Citation Nr: 1517760	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from April 1993 to April 1998.  The Veteran also had periods of active duty for training in the Reserves.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran provided testimony in a videoconference hearing before the undersigned Veterans' Law Judge in January 2015.  A transcript of that proceeding has been associated with the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in August 2011.  However, several aspects of the examination report indicate an addendum opinion is necessary.  

First, when addressing whether the Veteran's cervical spine disability was related to his service-connected lumbar spine disability, the examiner used the incorrect legal standard and did not provide an opinion on whether the Veteran's lumbar spine disability aggravated the Veteran's cervical spine disability.  See August 2011 VA examination report, pg. 37.

Second, in addressing the question of direct service connection, the examiner related the Veteran's present cervical spine disability to a bicycle accident the Veteran experienced in 2008.  The examiner reasoned that the Veteran was able to recover from his in-service low back injury level to a degree that enabled him to reenlist in the Army, and that by the Veteran's own report he was able to kayak, hike, and bicycle until Fall 2009, which the examiner noted was 20 years after the in-service injury but within one year of the reported bicycle accident.  However, the examiner did not discuss the Veteran's treatment for cervical spine problems incurred at work in 2002 and 2003.  In particular, x-rays dated in July 2003 from Herkimer Radiology showed the Veteran had straightening of the usual cervical lordosis consistent with the presence of spasm, slight spurring of the margins of C4-5 discovertebral joints, slight narrowing of the C5-6 and C6-7 discovertebral joints, the latter of which had slight marginal spurring, and slight bilateral uncovertebral spurring with slight encroachment on respective neuroforamina at C6-7.  These records indicate the Veteran experienced cervical spine problems prior to the purported 2008 bicycle accident, and therefore diminish the probative value of the examiner's opinion.  Moreover, the Veteran has disputed the occurrence of the 2008 bicycle accident on multiple occasions.  See July 2012 Notice of Disagreement and April 2013 Informal Conference Report.  

Additionally, the Veteran has since testified that he injured his neck during a car accident in 1996 or 1997 while on active duty.  See January 2015 Hearing Transcript, pp. 3-5, 8-12.  VA medical records as well as records submitted by the Veteran appear to corroborate the occurrence of that car accident.  See February 18, 1997 service treatment record (received April 5, 2006) and Potomac Hospital Records, received April 17, 2012.  The examiner should address the Veteran's lay assertions regarding his in-service injuries and any post-service events.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Third, the examiner referenced a February 14, 2011 VA neurosurgical consultation note in reaching his opinion.  That note is not contained in the VA medical records in the Veteran's claims file.  Additionally, a handwritten note on a VA medical record uploaded July 20, 2011 states that there were "too many [cervical] consults and notes to print all."  This notation suggests there may be outstanding medical VA medical evidence relating to the Veteran's claimed disability.  On remand, the AOJ should identify and obtain all outstanding records pertaining to the Veteran's cervical spine disability.  

Lastly, the examiner referred to a Workman's Compensation claim that the Veteran filed in 2003.  See August 2011 examination report, pg. 11.  As this claim may pertain to the Veteran's cervical spine disability, the Veteran's Worker's Compensation records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any pertinent records not already of record including those pertaining to a claim for Workman's Compensation.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as any Workman's Compensation records the Veteran identifies as relevant.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's cervical spine disability.  All records secured should be associated with the claims file.

3.  Thereafter, obtain an addendum medical opinion from the August 2011 examiner.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability is related to active service.

Review of the entire file is required; however, attention is invited to: January 2015 Hearing Transcript, pp. 3-5, 8-12; February 18, 1997, service treatment record (received April 5, 2006); and Potomac Hospital Records, received April 17, 2012.

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability was caused by his service-connected low back disability.

c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected low back disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




